145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Rob NITE, Defendant-Appellant.
No. 97-30265.D.C. No. CR-95-00027-1-CCL.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998.**Decided May 18, 1998.

Appeal from the United States District Court for the District of Montana, Charles C. Lovell, District Judge, Presiding.
Before SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
The district court properly dismissed for lack of jurisdiction federal prisoner Rob Nite's motion for inspection of grand jury minutes, since the district court was without jurisdiction because Nite filed the motion after having filed a notice of appeal.  See United States v. Vroman, 997 F.2d 627 (9th Cir.1993).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a); 9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3